 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2741
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   KENDRA SCARBERRY,                                    No. 2:19-cv-00069-TLN-DB
12                                Plaintiff,              AMENDED STIPULATION AND ORDER
     v.                                                   FOR INDEPENDENT MEDICAL
13                                                        EXAMINATION PER FEDERAL RULE OF
     UNITED STATES OF AMERICA,                            CIVIL PROCEDURE 35
14

15                                Defendant.
16

17          Plaintiff Kendra Scarberry and Defendant the United States, through counsel, respectfully
18 submit this stipulation and proposed order for a Physical Examination under Federal Rule of Civil

19 Procedure 35. Plaintiff Kendra Scarberry alleges hearing loss in her right ear from an incident at

20 Travis Air Force Base on March 13, 2014. The United States seeks this examination to evaluate

21 Plaintiff’s claimed hearing loss.

22          Accordingly, the parties hereby stipulate that Plaintiff Kendra Scarberry will submit to
23 Audiology testing by Elizabeth Selle, Au.D. on November 4, 2019, at 2:30 p.m. EST, followed by an

24 Otological/Neurotological examination by J. Douglas Green, M.D., the same day (November 4,

25 2019) at 4:30 p.m. EST, at 10475 Centurion Parkway N, Suite 303, Jacksonville, FL 32256. The

26 examination will be video recorded by a professional videographer and copies will be available to

27 both parties to satisfy the request of the Plaintiff and Defendant. Individual and/or additional audio

28 or video recording in addition to the certified videographer is not permissible.
                                                                               1
 1 Dated: September 17, 2019                            McGREGOR W. SCOTT
                                                        United States Attorney
 2
                                                 By:    /s/ Kelli L. Taylor   _______
 3
                                                        KELLI L. TAYLOR
 4                                                      Assistant United States Attorney
                                                        Attorneys for Defendant
 5                                                      United States of America
 6
     Dated: September 17, 2019                          BARNETT, BENNETT & SCOTT, LLP
 7

 8                                               By:    /s/ Benjamin Scott (authorized on 9/17/2019)
                                                        BENJAMIN W. SCOTT
 9                                                      Attorneys for Plaintiff
                                                        Kendra Scarberrry
10

11                                                ORDER

12          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that Plaintiff Kendra
13 Scarberry shall submit to Audiology testing by Elizabeth Selle, Au.D. on November 4, 2019, at 2:30

14 p.m. EST, followed by a Otological/Neurotological examination by J. Douglas Green, M.D., the

15 same day (November 4, 2019) at 4:30 EST at 10475 Centurion Parkway N, Suite 303, Jacksonville,

16 FL 32256. The examination will be video recorded by a professional videographer and copies will

17 be made available to both parties. Individual and/or additional audio or video recording is not

18 permitted.

19 DATED: September 18, 2019                            /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                                              2
